Title: Documents on the £60,000 Excise Bill, 13–16 September 1756
From: 
To: 


Under instructions from the Assembly, a committee which included Franklin brought in a bill, September 2, for striking £60,000 in bills of credit; after long consideration and some amendment the House passed the measure and sent it to the governor on the 8th. It provided that the new currency was to be retired by the proceeds of an excise on wine and spirits over a period of twenty years, that £10,000 were to be contributed to “a general American Fund” subject to Loudoun’s orders, that up to £10,000 were to be used to pay off loans incurred for earlier defensive measures, and that an additional unspecified amount should be made available to the commissioners named in the act—five assemblymen, including the speaker and Franklin, and two councilors—to settle any unpaid accounts incurred by the commissioners under the act of the previous November.
Governor Denny’s determination not to engage in paper disputes (“disagreeable contentious papers”) interrupted the familiar pattern of written messages. After conferring with his Council he merely asked for a conference with a committee of the Assembly on “some Difficulties in the Consideration of the Bill.” Speaker Norris, Franklin, and nine others were promptly appointed. Before the committee was admitted to the Council Chamber on the morning of the 13th, Denny and his advisers agreed on strategy: Denny was to make a short introductory speech and then outline his objections to the bill with the reasons previously mentioned by different Council members. This would bring on “a free Conversation, in which many things might be urged to promote peace and a good understanding,” after which Denny would close with an address stressing the dire emergency on the frontiers and urging “an immediate agreement about Supplys.” The governor’s opening speech, his Objections to the bill, and his concluding plea for speedy action, all addressed to the Assembly committee, are reprinted as Numbers I, II, and III below.
This scheme did not work. The committee members were obviously unwilling to discuss matters they and their colleagues had not had time to consider, so they “made no reply, nor spoke anything” except to ask for Denny’s objections in writing to lay before their fellow assemblymen “and take their sense of them.” That afternoon, after spending some time on the committee’s report, the Assembly directed five of the committeemen, including Franklin, “to prepare such Reasons as they may judge proper to be offered in Answer to the Governor’s Objections.” The “Reasons,” reported the same afternoon and entered in the proceedings the next day, were carried to the Council Chamber for another conference on the morning of the 14th. They are printed below as Number IV. This second conference again failed to produce any significant discussion. “The Speaker and Gentlemen of the Committee came into the Council Chamber, and after a small silence the Speaker pulled a Paper out of his Breast, read it very distinctly, and delivered it in a very formal manner to the Governor, and then he and the Committee with drew.” The House then directed the same group that had prepared the “Reasons,” with one change in membership, to consider Denny’s proprietary instructions on money bills, which he had sent to the Assembly at its request, and to report their opinion, and, if they had time before the end of the session, to “draw up a Representation of the present State of this Province.”
“Admiring the formality of the Members of the Committee, and observing that they wou’d not take any the least measures without first consulting the House,” but still refusing to engage in paper disputes, Governor Denny formally rejected the £60,000 appropriation bill in the brief message printed below as Number V. Although not specifically referred to committee, this message, together with the proprietary instructions, clearly formed part of the basis for the Resolutions reported and adopted by the House on September 16, and printed below as Number VI among the documents in this new-style exchange between the governor and the Assembly.
 
I
Gentlemen:
[September 13, 1756]
I am sorry to say I have some objections to the Bill of supplies, and hope my reasons will have such a Weight with the House as I could wish they shou’d.
It is a Melancholy reflection to think that the first Bill which has been offered to me, might probably be attended with the loss of Publick Credit if it was passed.
I cannot help observing, there is a particular Clause against one of my Instructions which were laid before the House at their own request, and with all the Candor on my part that could be possibly be desired.
 
II

  [September 13, 1756]
  Objections to the Bill for raising Sixty Thousand Pounds for the King’s Use, &c. &c. &c.
Objection 1st, To the Term of Twenty Years, as too long a Time.

As so long a Term may endanger the entire Loss of the Currency. The Lords of Trade in their Report of April 15, 1756, to the Committee of His Majesty’s Honourable Privy Council for Trade and Plantations on the last Act for granting Sixty Thousand Pounds to the King’s Use, having expresly declared, that the Shortness of the Time was the Reason that induced their Lordships to advise His Majesty to give His Assent to it.
2d, To the Disposition of the Surplus Money to arise on this Bill, by the Assembly alone.
3d, To the Making the Ten Thousand Pounds, given in the Bill as a Contribution to a General Fund, subject to the Order of Lord Loudon only, and not of the Commander in Chief for the Time being, of the King’s Forces in America.
4th, To the Applying any of the Money to be raised by this Bill, to the Discharge of Ten Thousand Pounds given for the Use of the Crown-Point Expedition, and the Interest arising on that Sum.
As the said Sum was issued upon a Fund already established.
5th, Against the Clause subjecting Persons counterfeiting Bills of Credit to Capital Punishment, by a Reference to a former Law, which will expire before the Time limited in the Bill.
As he had taken the Advice of a Lawyer, who was of Opinion that a Punishment could not be inflicted by referring to a Law, after the said Law should be expired.
6th, Against laying Fines on the Court of Quarter-Sessions, &c. &c.
As it was new and unprecedented to fine a Court.
7th, Against Collectors continuing only one Year in Office.
As in so short a Time as one Year the Collectors could not sufficiently learn the Duties of their Office.
8th, Against Treasurer’s giving Bond to the Governor, who in Law has no Succession, not being a Body Politick.
9th, Against taking Treasurer’s Bond in so small a Sum as One Thousand Pounds.
10th, Against applying any Part of the Monies arising from this Bill towards the Discharge of any Part of the Five Thousand Pounds given for the Canada Expedition.
As the same was already provided for in the former Excise Act.
 
III
Gentlemen:
[September 13, 1756]
It may be needless to remind you, there are some Chosen Messengers in town from the miserable Inhabitants of the Frontiers, who beg protection from their Representatives in the most humble manner.
Tho’ measures that suit these Times shou’d be concerted with the utmost prudence, they ought to be executed with the greatest Vigour, and delays are not only dangerous but fatal.

The safety of the Province, under Almighty God, depends upon a union among ourselves; if we dispute, Gentlemen, let it be, who shall serve the Publick.
As I have the Honour to be sent here by the Crown, it will make me very happy to have an early opportunity of representing the conduct of your House in the most favourable light to his Majesty.
Consider the Eyes of Our Countrymen through’t British America are all fixt upon you; nay more, the Ministry, the Parliament, and the People of England wait with attention to be made acquainted with the Councils and Resolutions of the Assembly of Pennsylvania.
 
IV

  [September 14, 1756]
Reasons offered to the Governor, by the Committee of Assembly, at a second Conference, in Answer to the Governor’s Objections to the Bill for granting Sixty Thousand Pounds to the King’s Use.

The House are very thankful to the Governor for the Readiness and Candour with which he communicated to them the Proprietary Instructions, relating to Money Bills.
They desire he would be pleased to remember, that they requested the Reasons on which those Instructions were founded, as well as the Instructions themselves; their Design being to comply with the Instructions, if the Reasons should convince their Judgments, but not otherwise, the Proprietary Instructions being by no Means Laws in this Province.
They have the greatest Respect and Esteem for the Governor, and the strongest and most sincere Desire to do every Thing that may be agreeable to him, consistent with the just Rights and Privileges of the People they represent. They beg therefore that he would be pleased to give no Ear to any Insinuations to the contrary. And the Committee having taken the Sense of the House on the Objections made to the Bill for raising Sixty Thousand Pounds for the King’s Use, humbly offer the following Remarks to the Governor on those Objections, in their Order.
1. The House chose, at this Time, an Excise Bill rather than a Land-Tax Bill, to avoid any Dispute about taxing the Proprietary Estate, and because, as it was a Mode of raising Money they were used to and understood, the Bill might more speedily be formed and brought to Effect, so as to answer the present pressing Emergency; and being in the same Form with a Number of preceding Excise Bills, that had been passed by former Governors, gone through the Offices at Home, and received the Royal Assent; they well hoped it might meet with no Objections.
The last Time it passed, the Term was Ten Years. No Inconvenience arose from the Length of that Term. Could we have sunk the Sum we wanted by the Excise in that Term, we should not desire to extend it. But we expect it will not yield more in Twenty Years than the Sixty Thousand Pounds granted. The Act of Parliament made for the Eastern Colonies, is not in Force here. Had the Parliament thought it fit that this Province should be governed by that Act, they would not have excluded Pennsylvania out of the Bill, as they actually did. Governor Hamilton had formerly offered to extend the Excise to any Term, during which we would load it with Three Thousand Pounds per Annum, granted to the Crown. From whence we concluded the Term of Twenty Years would not be objected to, Sixty Thousand Pounds being granted.
Other Taxes or Excises on other Consumptions might possibly be laid, but we have no Experience of them: They will require a Time of more Leisure to be well considered, and Laws for collecting them properly formed, so as to be effectual, and not injurious to our Trade. If this War continues, we may soon want them all; and the succeeding Assembly may take those Matters in Hand immediately after their Meeting, so as to have such new Excises ready before the Money now granted is expended; though we still think a well proportioned Tax on Property, the most equal and just Way of raising Money.
If every Man who received our Bills of Credit in Payment, was obliged to keep them in his Hands till the End of Twenty Years, to be sure the Length of the Term would occasion a proportionable Depreciation. But they being a legal Tender in all Payments, and the Possessor able to exchange them immediately for their Value, it is not Length of Term, but Excess of Quantity, that must occasion their Depreciation; and that Quantity is by this Bill yearly to diminish. Besides, the Eighty Thousand Pounds we have out on Loan, is now to sink in the next six Years, which will greatly lessen our Currency, and consequently lessen the Danger of the Depreciation.
If the Quantity should prove too great, which we believe it will not, a subsequent Act, laying Excise or Duty on other Commodities, encreasing the Duty per Gallon, raising it also from private Consumption, or obtaining Money by any other Means for the publick Service, may be made, and the Money applied to the more speedy Sinking this Sixty Thousand Pounds.
2. There will probably be little or no Surplus left to the Disposition of the Assembly. People now leave the Province faster than they come into it. The Importation of Germans is pretty much over. Many go from us to settle where Land is cheaper. The Danger attending Frontier Settlements will probably be long remembered, even after a Peace may be restored. And if our Inhabitants diminish, the Excise will be lessened instead of being increased. At its best, it produces, communibus Annis, not more than Three Thousand Pounds per Annum.
In former Excise Laws the Assembly have had the Disposition of the Whole. They preserved the publick Credit. Paid all publick Debts punctually every Year—And have not abused the Trust reposed in them.
The Instruction is not a Royal but Proprietary Instruction, calculated to establish arbitrary Government among us, to distress the Assembly and People, and put it out of their Power to support their Complaints at Home. It would moreover deprive us of a just Right and Privilege, enjoyed from the first Settlement of the Country.
3. Lord Loudon is a Nobleman distinguished by the great Trust the Crown hath placed in him. We have likewise received a high Character of his Integrity and Uprightness, which induces us to confide in him. The Chance of War (which Heaven prevent) may, after several Removes, give him a Successor unknown to us. If it should be found necessary and convenient before the Money is expended, the Governor and Assembly can at any Time, by a little Act, subject the Remainder to the Order of his Successor, the Commander in Chief for the Time being.
4. It is true, there was a Fund appropriated to sink the Notes issued for the Grant to the Crown-Point Expedition. That Fund in a great Measure fails by the Loss of one whole County to the Enemy, and the Abandoning considerable Parts of other Counties, where Lands mortgaged to the Loan-Office are situated. The whole Sum was appropriated to the King’s Service. And if those Notes had not been issued, that Assistance could not have been given, as our Affairs were then circumstanced. They cannot be redeemed in due Time by that Fund, without adding to the Distresses of the People, already too great, and the Publick Credit ought to be kept up, as it may be wanted on some future Emergency. Besides, those Notes bear Interest, and at this Time the Province is less able than ever to pay Interest. We should now save Money by all Means in our Power.
5. Though the Law referred to may expire some Years before the Time limited in the Bill, yet as the Punishment is to be inflicted by Virtue of the present Law, and not by Virtue of the Law referred to, which is only referred to for the Description of the Punishment; and as that Law, after its Expiration, will still remain on our Records, we apprehend no Inconveniency can arise from the Reference objected to. If any should arise, a subsequent Act may remedy it.
6. By all former Excise Laws, it was required of the Magistrates not to grant Recommendations till the Certificates of Payment of Excise were produced; but no Penalty was laid for their Non-compliance. A Law without a Penalty is vain. This has proved so; being generally disregarded. As it is for the King, tending to the more effectual Collection of the Excise granted, and by no Means difficult to be complied with by the Magistrates, we think it reasonable to fix a Penalty on that Breach of Duty.
7. If the Clause were, that the Collector should not be capable of being re-appointed after one Year, the Reason would have more Weight. But he may, and probably will, be continued from Year to Year, if he shows himself diligent in Collecting, and punctual in Paying his Collections to the Treasurer. We have found by Experience, that Officers appointed for long Terms, grow negligent of their Duty, and yet are not easily removed. Great Sums have thereby been lost to the Publick. And we have had Instances of Collectors appointed to fill a Vacancy a Year before the Expiration of the Term, being extremely diligent, in order to recommend themselves to a Continuance after the Year should expire, which has proved much to the publick Advantage. Our Sheriffs and Coroners, whose Duty is more hard to learn, are chosen from Year to Year, without any Inconvenience.
8, 9. In these Particulars, the Bill is conformable to former Excise Laws, which have received the Royal Assent, and no Inconvenience has arisen.
10. The Fund appropriated for sinking the Five Thousand Pounds, given for the Canada Expedition, was broke in upon by the late extraordinary Demands for publick Money. Five Thousand Pounds was given in Provisions to General Braddock, and near Four Thousand Pounds more to cut a Road for the King’s Service at the Instance of that General; besides large Sums for the Maintenance of Indians, extraordinary and expensive Treaties, &c. not expected or foreseen when the Fund was laid. It may therefore fall short, and the outstanding Debts not pay the Whole, but however the Publick Credit ought to be supported; and the new laid Excise is the most proper Fund to supply Deficiencies in the Old.
The House cannot be supposed insensible of the Distresses of their Fellow Subjects on the Frontiers. Several of the Members reside there. They hoped they had in this Bill provided for those People the Means of speedy Assistance, and avoided all Objections. They see none now of Importance enough, in their Opinion, to prevent the Passage of the Bill. They grant the Money freely to the King’s Use, and cannot admit of Amendments to a Money Bill: They therefore persuade themselves, that the Governor will consider the present Circumstances of the Province, and the Consequence of dispiriting the Inhabitants, by depriving them at this Time of their Privileges, without which they would think the Country scarce worth defending; and that he will not suffer a Proprietary Instruction, new, unjust, and unseasonable, to deprive His Majesty of a Grant so large, so freely given, and so necessary for His Service; and for the Preservation of the Proprietary Estate, as well as the securing the Lives and Fortunes of the Inhabitants, who promised themselves great Happiness in being placed immediately under his Care and Protection.
 
V
Sir:
[September 14, 1756]
The Governor returns the Bill entituled “An Act for striking the Sum of Sixty Thousand Pounds in Bills of Credit, and giving the same to the King’s Use, and for providing a Fund to sink the Bills so to be emitted by laying an Excise upon Wine, Rum, Brandy, and other Spirits,” and his Honour commands me to acquaint the House that he will not give his Assent to it; and there being no Person to judge between the Governor and the House in these parts, he will immediately transmit to his Majesty his reasons for so doing.
 
VI

    Resolved,
  [September 16, 1756]

That the said Proprietary Instructions are arbitrary and unjust, an Infraction of our Charter, a total Subversion of our Constitution, and a manifest Violation of our Rights, as freeborn Subjects of England.

   Resolved,
That the Bill for granting Sixty Thousand Pounds to the King’s Use, to which the Governor has been pleased to refuse his Assent, contains nothing “inconsistent with our Duty to the Crown, or the Proprietary Rights,” and is agreeable to Laws which have been hitherto enacted within this Province, and received the Royal Approbation.
   Resolved,
That the Right of granting Supplies to the Crown is in the Assembly alone, as an essential Part of our Constitution, and the Limitation of all such Grants as to the Matter, Manner, Measure and Time, is only in them.
   Resolved,
That it is the Opinion of this House, that the many frivolous Objections, which our Governors have been advised from Time to Time to make to our Money Bills, were calculated with a View to embarrass and perplex the Representatives of the People, to prevent their doing any Thing effectual for the Defence of their Country, and thereby render them odious to their gracious Sovereign, and to their Fellow Subjects, both at Home and Abroad.
   Resolved,
That the Proprietaries encreasing their Restrictions upon the Governor, beyond what they had ever done before, at a Time when the Province is invaded by the King’s Enemies, and barbarous Tribes of Indians are ravaging the Frontier Settlements, and their forbidding the Passing of any Bills whereby Money may be raised for the Defence of the Inhabitants, unless those Instructions are strictly complied with, is tyrannical, cruel and oppressive, with Regard to the People, and extremely injurious to the King’s Service: Since if the Assembly should adhere to their Rights, as they justly might, the whole Province would be thrown into Confusion, abandoned to the Enemy, and lost to the Crown.
The House therefore, reserving their Rights in their full Extent on all future Occasions, and PROTESTING against the Proprietary Instructions and Prohibitions, do, nevertheless, in Duty to the King, and Compassion for the suffering Inhabitants of their distressed Country, and in humble but full Confidence of the Justice of His Majesty, and a British Parliament, wave their Rights on this present Occasion only; and do further Resolve, That a new Bill be brought in for granting a Sum of Money to the King’s Use, and that the same be made conformable to the said Instructions, &c.
